UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5029


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WALTER ORILEY POINDEXTER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:03-cr-00213-WDQ-1)


Submitted:    August 17, 2009                 Decided:   September 2, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael E. Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant.    Harry Mason Gruber, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Walter Oriley Poindexter pled guilty pursuant to a

plea    agreement      to   distribution           of    heroin,      in     violation   of

21 U.S.C.      §§    841(a)(1),        (b)(1)(C)         (2006),      and     aiding     and

abetting,     in     violation    of     18       U.S.C.      §   2   (2006),     and    was

sentenced      to    168 months        in     prison.             Poindexter     did     not

immediately file a direct appeal but after this court considered

Poindexter’s appeal of the district court’s order denying his 28

U.S.C. § 2255 (West Supp. 2009) motion and determined that a

waiver of appellate rights in a plea agreement does not absolve

counsel of the duty to file an appeal upon request, see United

States   v.    Poindexter,       492   F.3d       263,     271-73     (4th    Cir.   2007),

Poindexter     filed    this     belated      but       timely     appeal     pursuant    to

Anders v. California, 386 U.S. 738 (1967).                        In the Anders brief,

counsel states that there are no legitimate grounds for appeal,

but    questions     the    validity        of     Poindexter’s        career     offender

classification as a possible issue for review.                         Poindexter filed

a pro se supplemental brief, in which he challenges only his

Guidelines range calculation.                 The Government moves to dismiss

the appeal, asserting that Poindexter waived his right to appeal

his sentence in his plea agreement.

              Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Poindexter

knowingly      and    voluntarily       waived          his   right     to    appeal     his

                                              2
sentence     so    long    as    it        was       a    within-Guidelines         sentence.

Further, because neither counsel nor Poindexter raise any issues

outside    the    scope    of    the       waiver,        we    enforce    the    agreement’s

terms and grant the Government’s motion to dismiss the appeal as

to Poindexter’s sentence.                 Because the appellate waiver pertains

only to Poindexter’s sentence, however, we have reviewed his

convictions pursuant to Anders.                          Having done so, we find no

meritorious issues for appeal.                    Accordingly, although we dismiss

this   appeal     to    the     extent       it      seeks       review    of    Poindexter’s

sentence, we affirm as to Poindexter’s convictions.

            This court requires that counsel inform Poindexter, in

writing,    of    his    right       to    petition        the    Supreme       Court   of   the

United States for further review.                        If Poindexter requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                         Counsel’s motion must state

that a copy thereof was served on Poindexter.                              We dispense with

oral   argument        because       the    facts         and    legal     contentions       are

adequately       presented      in    the     materials           before    the    court     and

argument would not aid in the decisional process.




                                                                         DISMISSED IN PART,
                                                                           AFFIRMED IN PART



                                                 3